
	
		II
		110th CONGRESS
		2d Session
		S. 3736
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend chapter 417 of title 49, United States Code, to
		  require air carriers and ticket brokers to notify consumers of taxes, fees,
		  charges, and fuel surcharges in a timely manner, and for other
		  purposes.
	
	
		1.Airline ticket fee
			 notification requirement
			(a)In
			 generalSection 41712 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Notice of
				taxes, fees, charges, and fuel surcharges(1)It shall be an unfair
				or deceptive practice under subsection (a) for any air carrier, foreign air
				carrier, or ticket broker—
							(A)to display the price of a ticket for
				air transportation without simultaneously displaying all taxes, fees, charges,
				and fuel surcharges applicable to such ticket; or
							(B)to fail to provide an online purchaser
				of a ticket for air transportation with information, including the amount and
				description, of each tax, fee, charge, and fuel surcharge applicable to such
				ticket before requiring such purchaser to provide any personal information,
				including name, address, phone number, e-mail address, and credit card
				information.
							(2)It shall be an unfair or deceptive
				practice under subsection (a) for any air carrier or foreign air
				carrier—
							(A)to fail to provide an online purchaser
				of a ticket for air transportation with information regarding fees for checked
				baggage, seating assignments, and optional in-flight goods and services;
				or
							(B)to increase the price of a ticket for
				air transportation through a fuel surcharge that is not correlated to the price
				of fuel paid by the air carrier or the amount of fuel used by such air carrier
				for such air
				transportation.
							.
			(b)RulemakingThe Secretary of Transportation, in
			 consultation with the Administrator of the Federal Aviation Administration,
			 shall promulgate regulations to carry out section 41712(c) of title 49, United
			 States Code, as added by subsection (a), including establishing a procedure for
			 determining whether fuel surcharges of an air carrier or foreign air carrier
			 are sufficiently correlated to the fuel costs of such air carrier.
			
